
	
		I
		111th CONGRESS
		1st Session
		H. R. 4177
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Berry (for
			 himself and Mr. Childers) introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide emergency disaster assistance to certain
		  agricultural producers that suffered losses during 2009, to provide emergency
		  disaster assistance to certain livestock producers that suffered losses during
		  2008 or 2009, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Agricultural Disaster
			 Assistance Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Supplemental direct payment.
					Sec. 4. Specialty crop assistance.
					Sec. 5. Cottonseed assistance.
					Sec. 6. Livestock assistance.
					Sec. 7. Relation to other laws.
					Sec. 8. Regulations.
					Sec. 9. Funding source.
				
			2.DefinitionsIn this Act:
			(1)Disaster
			 county
				(A)In
			 generalThe term
			 disaster county means a county included in the geographic area
			 covered by a qualifying natural disaster declaration for calendar year 2009,
			 except that, in the case of livestock assistance authorized under section 6,
			 the term includes a county included in the geographic area covered by
			 qualifying natural disaster declaration for calendar year 2008 or 2009.
				(B)ExclusionThe
			 term disaster county does not include a contiguous county.
				(2)Eligible
			 producerThe term eligible producer means an
			 agricultural producer in a disaster county.
			(3)Eligible
			 specialty crop producerThe term eligible specialty crop
			 producer means an agricultural producer that, during the 2009 calendar
			 year, as determined by the Secretary—
				(A)produced, or were
			 prevented from planting, a specialty crop in 1 or more disaster counties;
			 and
				(B)experienced crop
			 losses associated with drought or excessive rainfall.
				(4)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means a natural disaster declared by the Secretary
			 for production losses under section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)).
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(6)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004
			 (Public Law 108–465; 7 U.S.C. 1621 note).
			3.Supplemental
			 direct paymentOf the funds of
			 the Commodity Credit Corporation, the Secretary shall use such sums as are
			 necessary to make a supplemental payment under section 1103 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713) to eligible producers that
			 previously received a payment under that section.
		4.Specialty crop
			 assistance
			(a)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use not more than $650,000,000, to remain available until
			 September 30, 2011, to carry out a program of grants to States to assist
			 eligible specialty crop producers for losses associated with drought or
			 excessive rainfall during the 2009 calendar year.
			(b)NotificationNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 notify the State department of agriculture (or similar entity) in each State of
			 the availability of funds to assist eligible specialty crop producers,
			 including such terms as are determined by the Secretary to be necessary for the
			 equitable treatment of eligible specialty crop producers.
			(c)Provision of
			 grants
				(1)In
			 generalThe Secretary shall make grants to States under this
			 section on a pro rata basis based on the value of specialty crop production
			 during the 2008 calendar year, as determined by the Secretary.
				(2)TimingNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall make grants to States to provide assistance under this section.
				(3)Maximum
			 grantThe maximum amount of a grant made to a State under this
			 section may not exceed $40,000,000.
				(d)RequirementsThe
			 Secretary shall make grants under this section only to States that demonstrate
			 to the satisfaction of the Secretary that the State will—
				(1)use grant funds to
			 assist eligible specialty crop producers;
				(2)provide assistance
			 to eligible specialty crop producers not later than 60 days after the date on
			 which the State receives grant funds; and
				(3)not later than 30
			 days after the date on which the State provides assistance to eligible
			 specialty crop producers, submit to the Secretary a report that
			 describes—
					(A)the manner in
			 which the State provided assistance;
					(B)the amounts of
			 assistance provided by type of specialty crop; and
					(C)the process by
			 which the State determined the levels of assistance to eligible specialty crop
			 producers.
					5.Cottonseed
			 assistance
			(a)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use not more than $42,000,000 to provide supplemental
			 assistance to eligible producers and first-handlers of the 2009 crop of
			 cottonseed in disaster counties.
			(b)General
			 termsExcept as otherwise provided in this section, the Secretary
			 shall provide disaster assistance under this section under the same terms and
			 conditions as assistance provided under section 3015 of the Emergency
			 Agricultural Disaster Assistance Act of 2006 (title III of Public Law 109–234;
			 120 Stat. 477).
			(c)Distribution of
			 assistanceThe Secretary shall distribute assistance to first
			 handlers for the benefit of eligible producers in a disaster county in an
			 amount equal to the product obtained by multiplying—
				(1)the payment rate,
			 as determined under subsection (d); and
				(2)the
			 county-eligible production, as determined under subsection (e).
				(d)Payment
			 rateThe payment rate shall be equal to the quotient obtained by
			 dividing—
				(1)the sum of the
			 county-eligible production, as determined under subsection (e); by
				(2)the total funds
			 made available to carry out this section.
				(e)County-Eligible
			 productionThe county-eligible production shall be equal to the
			 product obtained by multiplying—
				(1)the number of
			 acres planted to cotton in the disaster county, as reported to the Secretary by
			 first-handlers;
				(2)the expected
			 cotton lint yield for the disaster county, as determined by the Secretary based
			 on the best available information; and
				(3)the national
			 average seed-to-lint ratio, as determined by the Secretary based on the best
			 available information for the 5 crop years immediately preceding the 2009 crop,
			 excluding the year in which the average ratio was the highest and the year in
			 which the average ratio was the lowest in such period.
				6.Livestock
			 assistance
			(a)Livestock
			 compensation program
				(1)In
			 generalSubject to subsection (c), the Secretary shall continue
			 to carry out the 2002 Livestock Compensation Program announced by the Secretary
			 on October 10, 2002 (67 Fed. Reg. 63070) (referred to in this subsection as the
			 Program).
				(2)AssistanceIn
			 carrying out the Program, the Secretary shall provide assistance to any
			 applicant that—
					(A)conducts a
			 livestock operation that is physically located in a disaster county and meets
			 all other eligibility requirements established by the Secretary for the
			 Program; or
					(B)produces an animal
			 described in section 10806(a)(1) of the Farm Security and Rural Investment Act
			 of 2002 (21 U.S.C. 321d(a)(1)) and meets all other eligibility requirements
			 established by the Secretary for the Program.
					(b)Livestock loss
			 assistance programSubject to
			 subsection (c), the Secretary shall carry out a program to make payments to
			 eligible producers for livestock losses occurring in a disaster county under
			 the same criteria established to carry out the 1999 Livestock Assistance
			 Program.
			(c)Relationship of
			 livestock assistance programsThe amount of assistance that the
			 eligible producers on a farm would otherwise receive under subsection (a) or
			 (b) for a loss, except for the operation of this subsection, shall be reduced
			 by the amount of the assistance that the eligible producers on the farm receive
			 under any other livestock assistance program.
			(d)Use of commodity
			 credit corporation fundsThe
			 Secretary shall use $150,000,000 of the funds of the Commodity Credit
			 Corporation to carry out the livestock assistance programs under this
			 section.
			7.Relation to other
			 lawsAn eligible producer or
			 eligible specialty crop producer that receives assistance under this Act shall
			 be ineligible to receive assistance for the 2009 crop year under the program
			 carried out under section 531 of the Federal Crop Insurance Act (7 U.S.C. 1531)
			 and section 901 of the Trade Act of 1974 (19 U.S.C. 2497).
		8.Regulations
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall promulgate such regulations as are necessary to
			 implement this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act shall be made
			 without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this paragraph, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			9.Funding
			 source
			(a)OffsetThe
			 Secretary of the Treasury shall rescind such funds as are necessary of funds
			 made available under the Troubled Asset Relief Program established under title
			 I of division A of the Emergency Economic Stabilization Act of 2008 (Public Law
			 110–343; 12 U.S.C. 5211 et seq.) to reimburse the Commodity Credit Corporation
			 for expenditures under this Act.
			(b)Administrative
			 costsThe Secretary may use up to $5,000,000 of amounts made
			 available under subsection (a) to pay administrative costs incurred by the
			 Secretary that are directly related to carrying out this Act.
			
